Citation Nr: 0319756	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-24 038	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.

2.  Entitlement to an initial disability rating in excess of 
30 percent for an adjustment disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for headaches.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  
Further, the record reflects he had additional service in the 
National Guard, to include periods of active duty for 
training and inactive duty training from July 1950 to August 
1950, in August 1956, in August 1975, in July 1976, in 
February 1977, from February 1978 to March 1978, in June 
1979, and from June 1983 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  Service 
connection was granted for an adjustment disorder by a 
February 1998 rating decision, evaluated as 10 percent 
disabling, effective January 8, 1996.  This rating was 
subsequently increased to 30 percent, effective January 8, 
1996, by a June 1999 rating decision.  

The veteran's combined service-connected rating was 100 
percent, which had been in effect since January 8, 1996.  He 
was also in receipt of special monthly compensation based on 
being housebound, which has been in effect since January 8, 
1996.

This case was previously before the Board in October 1998, 
February 2000, and June 2002.  In October 1998, the Board, 
among other things, remanded the issues currently on appeal 
for additional development.  Thereafter, in February 2000, 
the Board denied service connection for organic brain 
syndrome and an initial rating in excess of 10 percent for 
headaches and remanded the adjustment disorder claim. 

The Board also notes that veteran appealed the February 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2001 Order the Court, in pertinent 
part, vacated the Board's decision regarding the organic 
brain syndrome and headaches claims, and remanded these 
issues to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).

In June 2002, the Board denied entitlement to an initial 
rating in excess of 30 percent for an adjustment disorder.  
The Board also undertook additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).

Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  
According to a March 2003 Court Order, on February 13, 2003, 
the veteran's counsel notified the Court of the veteran's 
death on February 10, 2003.  Accordingly, the Court vacated 
the Board's June 2002 decision, and dismissed the appeal for 
lack of jurisdiction.  A certificate of death received by the 
Board on July 9, 2003 shows that the actual date of the 
veteran's death was  February [redacted], 2003.  


FINDING OF FACT

The veteran died on February [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




_____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


